1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                      ***

6
      LAUSTEVEION JOHNSON,
7
                           Plaintiff,
8                                                         2:16-cv-01889-GMN-VCF
      vs.                                                 ORDER
9     GAROFALO, et al.,
10                          Defendants.

11

12          The court has set this matter for a settlement conference on November 22, 2019, at 10:00 AM.
13          Accordingly,
14          IT IS HEREBY ORDERED that the Attorney General’s Office will arrange for the transportation
15   of Plaintiff Johnson to and from the settlement conference.
16

17          DATED this 25th day of October, 2019.
                                                                   _________________________
18
                                                                   CAM FERENBACH
19
                                                                   UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
